EXHIBIT 10.1 RELEASE AND SETTLEMENT AGREEMENT This Release and Settlement Agreement (the “Agreement”) effective as of the 9th day of October, 2008 (the “Effective Date”), is made and entered into by and between Vault Technology, Inc., a Nevada corporation, Tekaz Mining Corp, a British Columbia corporation, and 101117559 Saskatchewan Ltd, a Saskatchewan corporation, (collectively, the “Vault Entities”); and Caelum Finance Ltd., a British Columbia corporation and Curt White, an individual (collectively, the “Caelum Parties”). W I T N E S S E T H: WHEREAS, the parties believe it is in their best interests to terminate all existing relationships between the parties and settle all outstanding debts between the Vault Entities and the Caelum Entities; and WHEREAS, the parties desire to set forth the terms and conditions of the termination of relationships, the transfer of rights and interests, the release and assumption of liabilities, and the waiver and release of claims. NOW THEREFORE, in consideration of the promises and the mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties do hereby agree as follows: 1.
